DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        This Office Action is responsive to the Applicant’s Amendment filed on 1/22/2021, in which claims 1, 8, 15, 16, and 18 have been amended, claims 17 and 19 have been canceled, new claims 21 and 22 have been added and entered of record.
3.         Claims 1-16, 18 and 20-22 are pending for examination.
     
Information Disclosure Statement
4.     The Information Disclosure Statement (IDS) submitted on 1/22/2021 have been considered by the examiner and made of record in the application file.

Response to Remarks/Arguments
5.    Claim 8 has been amended. Based on the amended claim, the rejections of claim 8 and its associated dependent claims 9-12 under the 35 U.S.C. § 112(b) are withdrawn.
6.    Applicant’s remarks on pages 6-13 of the amendment with respect to the rejections of independent claims 1 and 15, as currently amended, and their associated dependent claims under the 35 U.S.C. § 102 and § 103 have been fully considered but are moot in view of new ground(s) of rejection below.
7.    Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Notice Re Prior-Art Available Under Both Pre-AIA  And AIA 
8.      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
10.    When responding to the Office action, Applicants are advised to provide the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.

Claim Rejections - 35 USC § 103
11.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. 
12.     Claims 1-3, 6-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Torng et al. (U.S. Patent Application Publication 2019/0363131, hereinafter “Torng”, cited in the previous Office Action dated 11/23/2020), in view of Song et al. (U.S. Patent Application Publication 2019/0164044, hereinafter “Song’044”). 
        Regarding independent claim 1 (Currently Amended), Torng teaches a device comprising: a plurality of synaptic layers, at least one of the synaptic layers is a first type of synaptic layer comprising a first type of memory cells and at least one of the synaptic layers is a second type of synaptic layer comprising a second type of memory cells, the first type of memory cells are different than the second type of memory cells (Fig. 1, 2, 5, and accompanying texts, a plurality of synaptic layers in Fig. 5, at least one of the synaptic layers is a first type of synaptic layer comprising a first type of memory RRAM cells, e.g., one RRAM cell comprising metal oxide layer 541 sandwiched between electrodes 540 and 542 in Fig. 5, and at least one of the synaptic layers is a second type of synaptic layer comprising a second type of memory MTJ cells, e.g., one MTJ cell 560 in Fig. 5, the first type of memory cells RRAM are different than the second type of memory cells MTJ, as shown in Fig. 5 and [0056]-[0058]).
           Torng does not specification teach at least one of the synaptic layers is first type of synaptic layer comprising a first type of memory cells arranged for in-memory computation.
          Song’044 teaches first type of synaptic layer comprising a first type of memory cells arranged for in-memory computation (Figs. 1-2 and accompanying texts, at least one of the synaptic layers 120, 140, 160, 180, of Fig. 1 is first type of synaptic layer comprising a first type of memory cells 210 of Fig. 2 arranged for in-memory computation, as shown in Figs. 1-2 and para. [0025]-[0047]).
         Since Torng and Song’044 are both from the same field of memory circuit, the purpose disclosed by Song’044 would have been recognized in the pertinent art of Torng.
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Song’044 into the teaching of Torng for the purpose of providing a neural network having a non-volatile synapse circuit has an input signal to each synapse in synapse layers, and drives the input signal to gate terminal of select 
           Regarding dependent claim 2, the combination of Torng and Song’044 teaches the device of claim 1, wherein the first type of memory cells have a first structure and the second type of memory cells have a second structure, the first structure being different than the second structure (Torng, Fig. 5 and accompanying texts, the first type of memory RRAM cells have a first structure, e.g., one RRAM cell comprising metal oxide layer 541 sandwiched between electrodes 540 and 542 in Fig. 5, and the second type of memory MTJ cells have a second structure, e.g., one MTJ cell 560 in Fig. 5, the first structure of RRAM cell being different than the second structure of MTJ cell, as shown in Fig. 5 and para. [0044]-[0047], [0056]-[0058]).
         Regarding dependent claim 3, the combination of Torng and Song’044 teaches the device of claim 1, wherein the first type of memory cells comprise a first memory material and the second type of memory cells comprise a second memory material, the first memory material being different than the second memory material (Torng, Fig. 5 and accompanying texts, first type of memory RRAM cells comprise a first memory material such as TaO or HfO2 and the second type of memory MTJ cells comprise a second memory material such as CoxFeyBz or FexBy, the first memory material of RRAM cell being different than the second memory material of MTJ cell, para. [0044], [0047]).
         Regarding dependent claim 6, the combination of Torng and Song’044 teaches the device of claim 1, wherein the first type of memory cells are read-only memory cells while the second type of memory cells are reprogrammable cells (Torng, the first type of memory cells are read-only or one-time programmable memory cells while the second type of memory cells are reprogrammable cells, para. [0005]).  
          Regarding dependent claim 7, the combination of Torng and Song’044 teaches the device of claim 1, wherein the first type of memory cells are volatile memory cells while the second type of memory cells are non-volatile memory cells (Torng, the first type of memory cells 
        Regarding dependent claim 14, the combination of Torng and Song’044 teaches the device of claim 1, wherein at least one of the synaptic layers in the plurality of synaptic layers is a third type of synaptic layer comprising a third type of memory cells, the third type of memory cells being different than the first type of memory cells and the second type of memory cells (Torng, Figs. 1, 2C, 2D, 2E, and accompanying texts, at least one of the synaptic layers in the plurality of synaptic layers is a third type of synaptic layer comprising a third type of memory cells 116 such as eFuse-based memory, the third type of memory cells 116 being different than the first type of memory cells 112 and the second type of memory cells 114, as shown in Figs. 2C-2E and para. [0042]).
        Regarding independent claim 15 (Currently Amended), the claim is analogous to claim 1 above, written as a method of manufacturing a device. This claim recites substantially the same limitations that are performed by claim 1 above, and therefore it is rejected for the same reasons.
       Regarding dependent claim 16 (Currently Amended), the combination of Torng and Song’044 teaches the method of claim 15, wherein the first type of memory cells have a first structure and the second type of memory cells have a second structure, the first structure being different than the second structure, and wherein the first type of memory cell comprises a first memory material and the second type of memory cell comprises a second memory material, the first material being different than the second material (Torng, Fig. 5 and accompanying texts, the first type of memory RRAM cells have a first structure, e.g., one RRAM cell comprising metal oxide layer 541 sandwiched between electrodes 540 and 542 in Fig. 5, and the second type of memory MTJ cells have a second structure, e.g., one MTJ cell 560 in Fig. 5, the first structure of RRAM cell being different than the second structure of MTJ cell, as shown in Fig. 5 and para. [0044]-[0047], [0056]-[0058]; and wherein the first type of memory RRAM cells 2 and the second type of memory MTJ cells comprise a second memory material such as CoxFeyBz or FexBy, the first memory material of RRAM cell being different than the second memory material of MTJ cell, para. [0044], [0047]).
       
13.    Claims 4-5, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Torng, in view of Song’044, further in view of Bhargava et al. (U.S. Patent Application Publication 2019/0325959, hereinafter “Bhargava”, cited in the previous Office Action dated 11/23/2020).
         Regarding dependent claims 4, 18 and 20, the combination of Torng and Song’044 teaches all the limitations of claims 1 and 15 above except for peripheral circuitry performing write operations in the first type of memory cells with a first write algorithm and in the second type of memory cells using a second write algorithm, the first write algorithm being different than the second write algorithm (as recited in claim 4), peripheral circuitry performing write operations in the first type of memory cell with a first write algorithm and in the second type of memory cell using a second write algorithm, the first write algorithm being different than the second write algorithm, and the peripheral circuitry further performing read operations in memory cells of the first type with a first read algorithm and in memory cells of the second type using a second read algorithm, the first read algorithm being different than the second read algorithm (as recited in claim 18), and forming decoder and driver circuitry for at least one of the synaptic layers in the plurality of synaptic layers; and forming sensing circuitry for at least one of the synaptic layers in the plurality of synaptic layers (as recited in claim 20).
          Bhargava teaches a device/method comprising peripheral circuitry performing write operations in the first type of memory cell with a first write algorithm and in the second type of memory cell using a second write algorithm, the first write algorithm being different than the second write algorithm, and the peripheral circuitry further performing read operations in 
        Since Torng, Song’044 and Bhargava are from the same field of memory device, the purpose disclosed by Bhargava would have been recognized in the pertinent arts of Torng and Song’044.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Bhargava into the teachings of Torng and Song’044 for the purpose of providing memory devices and operations which enable 
        Regarding dependent claim 5, the combination of Torng, Song’044 and Bhargava teaches the device of claim 4, the peripheral circuitry further performing read operations in the first type of memory cells with a first read algorithm and in the second type of memory cells using a second read algorithm, the first read algorithm being different than the second read algorithm (Bhargava, Figs. 3A-7B and accompanying texts, the peripheral circuitry, e.g., decoder and I/O circuitry in Figs. 5-6, further performing read operations in the first type of memory cells, e.g., volatile memory cells VM, with a first read timing/operation for VM cells in Figs. 4, 7A-7B, and in the second type of memory cells, e.g., non-volatile memory cells NVM, using a second read timing/operation for NVM cells in Figs. 4, 7A-7B, the first read timing/operation for VM cells being different than the second read timing/operation for NVM cells).         
 
14.    Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Torng, in view of Song’044, further in view of Song et al. (U.S. Patent Application Publication 2019/0311749, hereinafter “Song’749”, cited in the previous Office Action dated 11/23/2020).
         Regarding dependent claim 8 (Currently Amended), the combination of Torng and Song’044 teaches all the limitations of claim 1 above except for wherein at least one of the first and second types of synaptic layers comprises: an array of memory cells having an M number of rows and an N number of columns of memory cells, each memory cell in the array of memory cells storing a weight factor Wmn; a set of first access lines coupled to memory cells in respective rows of memory cells; and a set of second access lines coupled to memory cells in respective columns of memory cells. 

        Since Torng, Song’044 and Song’749 are from the same field of memory device, the purpose disclosed by Song’749 would have been recognized in the pertinent arts of Torng and Song’044.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Song’749 into the teachings of Torng and Song’044 for the purpose of providing a moderate density neural network computing engine which removes energy dissipation, latency overhead and security concerns that occur with external flash memory access, by integrating logic compatible embedded flash memory into a system-on-chip (SoC). 
            Regarding dependent claim 9, the combination of Torng, Song’044 and Song’749 teaches the device of claim 8, wherein signals representing inputs xm are asserted on first access lines in the set of first access lines; and current sensed at a particular second access line in the set of second access lines represents a sum of products of the inputs xm by m are asserted on first access lines, e.g., word lines WL in Fig. 2, in the set of first access lines WL; and current sensed at a particular second access line, e.g., bit lines BL in Fig. 2, in the set of second access lines BL represents a sum of products of the inputs xm by respective weight factors Wmn, stored in a particular column of memory cells 210 coupled to the particular second access line BL, as shown in Fig. 2, and para. [0032]-[0047]).
         Regarding dependent claim 10, the combination of Torng, Song’044 and Song’749 teaches the device of claim 9, further comprising: decoder and driver circuitry electrically coupled to the set of first access lines and the set of second access lines, the decoder and driver circuitry configured to asserting signals representing inputs xm, on first access lines in the set of first access lines; and sensing circuitry electrically coupled to the set of second access lines, the sensing circuitry configured to sensing current at second access lines in the set of second access lines (Song’044, Figs. 1-2, 14 and accompanying texts, decoder and driver circuitry, e.g., row driver 1406 and column selector 1412 of Fig. 14, electrically coupled to the set of first access lines, e.g., word lines WL of Fig. 2, and the set of second access lines, e.g., bit lines BL of Fig. 2, the decoder and driver circuitry, e.g., row driver 1406 and column selector 1412 of Fig. 14, configured to asserting signals representing inputs xm, on first access lines, e.g., word lines WL of Fig. 2, in the set of first access lines WL; and sensing circuitry 250 of Fig. 2 or 1414 of Fig. 14 electrically coupled to the set of second access lines, e.g., bit lines BL of Fig. 2, the sensing circuitry 250 configured to sensing current at second access lines BL in the set of second access lines BL, as shown in Figs. 2, 14, para. [0032]-47], [0096]-[0097]).

15.    Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Torng, in views of Song’044 and Song’749, further in view of Henry et al. (U.S. Patent Application Publication 2018/0189640, hereinafter “Henry”, cited in the previous Office Action dated 11/23/2020).
         Regarding dependent claims 11 and 12, the combination of Torng, Song’044 and Song’749 teaches all the limitations of claims 1 and 8 above except for wherein a sum of products of at least one of the first{00676971.DOC }6Application No. 16/224,602Docket No.: MXIC 2266-1 Amendment dated 19 December 2018 First Preliminary Amendment and second types of synaptic layers are inputs to at least another one of the first and second types of synaptic layers (as recited in claim 11), and comprising a multiplier and accumulator unit, the multiplier and accumulator unit receiving weight factors stored in memory cells of the array of memory cells and inputs to estimate a sum of products of the inputs and the weight factors (as recited in claim 12).
        Henry teaches a device wherein a sum of products of at least one of the first{00676971.DOC }6Application No. 16/224,602Docket No.: MXIC 2266-1 Amendment dated 19 December 2018 First Preliminary Amendment and second types of synaptic layers are inputs to at least another one of the first and second types of synaptic layers, and comprising a multiplier and accumulator unit, the multiplier and accumulator unit receiving weight factors stored in memory cells of the array of memory cells and inputs to estimate a sum of products of the inputs and the weight factors (Figs. 1-2 and accompanying texts, a device 100 in Fig. 1 wherein a sum of products 133 of at least one of the first and{00676971.DOC }6Application No. 16/224,602Docket No.: MXIC 2266-1Amendment dated 19 December 2018 First Preliminary Amendmentsecond types of synaptic layers, e.g., data RAM 122, are inputs to at least another one of the first and second types of synaptic layers, e.g., weight RAM 124, and comprising a multiplier 242 and an accumulator unit 202 in Fig. 2, the multiplier 242 and the accumulator unit 202 receiving weight factors stored in memory cells of the memory array of the weight RAM 124 and inputs to estimate a sum of products 133 of the inputs and the weight factors, as shown in Figs. 1-2 and accompanying texts).
        Since Torng, Song’044, Song’749 and Henry are from the same field of memory device, the purpose disclosed by Henry would have been recognized in the pertinent arts of Torng, Song’044 and Song’749.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Henry into the teachings of Torng, .  

16.    Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Torng, in view of Song’044, further in view of Garbin et al. (U.S. Patent Application Publication 2018/0144240, hereinafter “Garbin”, cited in the previous Office Action dated 11/23/2020).
         Regarding dependent claim 13, the combination of Torng and Song’044 teaches all the limitations of claim 1 above except for wherein at least one of the first and second types of synaptic layers comprises M number of memory cells in a sequence in a row of memory cells, the M number of memory cells storing a digital representation of a weight factor Wb, and wherein each memory cell in the M number of memory cells stores a weight factor WN representing a binary digit in the digital representation of the weight factor Wb.
        Garbin teaches a device wherein at least one of the first and second types of synaptic layers comprises M number of memory cells in a sequence in a row of memory cells, the M number of memory cells storing a digital representation of a weight factor Wb, and wherein each memory cell in the M number of memory cells stores a weight factor WN representing a binary digit in the digital representation of the weight factor Wb (Figs. 1-8 and accompanying texts, at least one of the first and second types of synaptic layers comprises number of memory cells 100 in a sequence in a row of memory cells 100 in Fig. 6, the number of memory cells storing a digital representation of a first weight factor, and wherein each memory cell 100 in the number of memory cells stores a second weight factor representing a binary digit in the digital 
         Since Torng, Song’044 and Garbin are from the same field of memory device, the purpose disclosed by Garbin would have been recognized in the pertinent arts of Torng and Song’044.
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Garbin into the teachings of Torng and Song’044 for the purpose of providing a memory device having an array of semiconductor cells that reduces energy consumption of classification operations, by letting input-dependent values (NN activations) flowing through arrays of pre-trained binary weights, with arithmetic operations performed as close to their operands as possible. 

Allowable Subject Matter
16.     Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
17.     The following is a statement of reasons for the indication of allowable subject matter:  
          Regarding dependent claim 21, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein: the first type of synaptic layer comprises a first array of M by N number of memory cells storing a weight factor Wmn, where m varies from 0 to (M-1) and n varies from 0 to (N-1), the first array receiving inputs xm, and outputting a sum of products of the inputs xm by respective weight factors Wmn, where m varies from 0 to (M-1) and n varies from 0 to (N-1); the second type of synaptic layer comprises a second array of P by Q number of memory cells storing a weight factor Wpq, where p varies from 0 to (P-1) and q varies from 0 to (Q-1), the second array receiving inputs xp, and outputting a sum of products of the inputs xp by respective weight factors Wpq, where p varies from 0 to (P-1) and q varies from 0 to (Q-1); and a 
            Dependent claim 22 depends on claim 21.
     
Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
19.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571)270-1515.  The examiner can normally be reached on M-F 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRI M HOANG/Primary Examiner, Art Unit 2827